DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on January 15, 2021.
Claims 1-20 are currently pending and have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shawn Cage on February 12, 2021.
The application has been amended as follows: 

Claim 1 (Currently Amended) A method for real-time measurement of campaign effectiveness, comprising:
storing, in a device database of a processing server, a plurality of device profiles, wherein each device profile includes a structured data set related to a computing device including at least a hashed device identifier, an associated geographic location, and a plurality of transaction data entries, each transaction data entry including data related to a payment transaction including at least, an account identifier, a transaction date, and transaction data;
receiving, by a receiving device of the processing server, a data signal superimposed with a data file from a computing system, wherein the data file includes data related to a current campaign including at least, a start date, an end date, at least one merchant identifier, and a plurality of first device identifiers involved in the current campaign, and, for each first device identifier, a category identifier of a set of category identifiers to which a respective first device identifier is applied;
generating, by a hashing module of the processing server, a hashed identifier for each of the plurality of first device identifiers included via application of a hashing algorithm to the respective first device identifier;
executing, by a querying module of the processing server, a query on the device database to identify, for each of the plurality of first device identifiers, a corresponding device profile where the included hashed device identifier corresponds to the hashed identifier generated for the respective first device identifier;
calculating, by a calculation module of the processing server, at least one purchase behavior for each category identifier of the set of category identifiers for each of the at least one merchant identifiers, each category identifier defining at least: one or more groups associated with the first device identifiers and second device identifiers; and whether each of the one or more groups is exposed to the current campaign, the at least one purchase behavior including at least one or more of: average transaction spend, transaction frequency, and number of transactions, wherein each purchase behavior is based on at least:
first transaction data obtained from one or more first transaction data entries associated with one or more computing devices included in the plurality of device profiles, the one or more first transaction data entries include an account identifier of a respective first device profile and a first transaction date between the start date and end date of the current campaign included in each corresponding device profile identified for device identifiers of the plurality of first device identifiers where the first device identifier is associated with the respective category identifier, and the account identifier associated with a respective device profile, and where the 
second transaction data obtained from one or more second transaction data entries associated with one or more payment devices not included in the plurality of device profiles, the one or more second transaction data entries including the account identifier of a respective second device profile and a second transaction date between the start date and end date of the current campaign included in each corresponding device profile identified for device identifiers of the plurality of first device identifiers, and the one or more second transaction data entries also include the account identifier of the respective second device profile; and
third transaction data obtained from one or more third transaction data entries associated with the one or more payment devices not included in the plurality of device profiles, the one or more third transaction data entries including a third transaction date between the start date and end date of the current campaign, which are included in each corresponding device profile identified for device identifiers of a plurality of second device identifiers; and
electronically transmitting, by a transmitting device of the processing server, a data signal superimposed with a response data file associated with the current campaign to the computing system, wherein the response data file includes: the at least one purchase behavior calculated for each category identifier for each of the at least one merchant identifiers, and one or more metrics based on the at least one purchase behavior calculated for each category identifier for each of the at least one merchant identifiers, at least one of the one or more metrics being a value which rates industry growth for a specified category identifier based on purchase behavior of the first device identifiers generating the first transaction data and purchase behavior of the one or more payment devices not included in the plurality of device profiles as compared to purchase behavior of the second device identifiers generating the third transaction data, [[the response data file and the data signal]] the data signal superimposed with the response data file being formatted according to a standard specified by the computing system for initiating one or more actions in the computing system, wherein the transmitting device selects one of a plurality of different communication channels based on one or more of availability and congestion for transmitting the data signal superimposed with the response data.

Claim 5 (Currently Amended) The method of claim 1, further comprising:
storing, in a merchant database of the processing server, a plurality of merchant profiles, wherein each merchant profile includes a structured data set related to a merchant including at least [[a]] the merchant identifier and a merchant geographic location; and

the correspondence between the associated geographic location included in a device profile and a merchant identifier is based on a correspondence between the associated geographic location and the merchant geographic location included in the merchant profile corresponding to the respective merchant identifier.

Claim 8 (Currently Amended) The method of claim 1, wherein
each device profile further includes one or more demographic characteristics of a set of demographic characteristics,
the at least one purchase behavior calculated for each category identifier of the set of category identifiers for each of the at least one merchant identifiers are calculated for each demographic characteristic of the set of demographic characteristics, and
the at least one purchase behavior is based on the first transaction data [[stored in one or more transaction data entries included in a corresponding device profile]] and the second transaction data, wherein the included one or more demographic characteristics include the respective demographic characteristic.

Claim 10 (Currently Amended) The method of claim 8, further comprising: 
calculating, by the calculation module of the processing server for each of the at least one merchant identifier and demographic characteristic, a campaign effectiveness value for the campaign based on a comparison of a plurality of purchase behaviors, wherein each purchase behavior is [[of the at least one purchase behavior]] calculated for each category identifier for the respective at least one merchant identifier and demographic characteristic, the comparison producing at least one value representative of one or more differences between the set of category identifiers, wherein 
the one or more metrics includes the calculated campaign effectiveness value.

Claim 11 (Currently Amended) A system for real-time measurement of campaign effectiveness, comprising:
a device database of a processing server [[configured to]] stores a plurality of device profiles, wherein each device profile includes a structured data set related to a 
a receiving device of the processing server [[configured to]] receives a data signal superimposed with a data file from a computing system, wherein the data file includes data related to a current campaign including at least, a start date, an end date, at least one merchant identifier, and a plurality of first device identifiers involved in the current campaign, and, for each first device identifier, a category identifier of a set of category identifiers to which a respective first device identifier is applied;
a hashing module of the processing server [[configured to]] generates a hashed identifier for each of the plurality of first device identifiers included via application of a hashing algorithm to the respective first device identifier;
a querying module of the processing server [[configured to]] executes a query on the device database to identify, for each of the plurality of first device identifiers, a corresponding device profile where the included hashed device identifier corresponds to the hashed identifier generated for the respective first device identifier;
a calculation module of the processing server [[configured to]] calculates at least one purchase behavior to determine one or more of an average transaction spend, transaction frequency, and number of transactions, the purchase behavior being calculated for each category identifier of the set of category identifiers for each of the at least one merchant identifiers, each category identifier defining at least: one or more groups associated with the first device identifiers and second device identifiers; and whether each of the one or more groups is exposed to the current campaign, wherein each purchase behavior is based on at least:
first transaction data obtained from one or more first transaction data entries associated with one or more computing devices included in the plurality of device profiles, the one or more first transaction data entries include an account identifier of a respective device profile and a first transaction date between the start date and end date of the current campaign[[, which are]] included in each corresponding device profile identified for device identifiers of the plurality of first device identifiers where the device identifier is associated with the respective category identifier, and the account identifier associated with a respective device profile, and where the corresponding device profile includes an associated geographic location corresponding to the respective merchant identifier; and
second transaction data obtained from one or more second transaction data entries associated with one or more payment devices not included in the plurality of device profiles, the one or more second transaction data entries including the account identifier of a respective second device profile and a second transaction date between the start date and end date of the current campaign[[, which are]] included in of the respective second device profile; and
third transaction data obtained from one or more third transaction data entries associated with the one or more payment devices not included in the plurality of device profiles, the one or more third transaction data entries including a third transaction date between the start date and end date of the current campaign, which are included in each corresponding device profile identified for device identifiers of a plurality of second device identifiers; and
a transmitting device of the processing server [[configured to]] electronically transmits a data signal superimposed with a response data file associated with the current campaign to the computing system, wherein the response data file includes: the at least one purchase behavior calculated for each category identifier for each of the at least one merchant identifiers, and one or more metrics based on the at least one purchase behavior calculated for each category identifier for each of the at least one merchant identifiers, at least one of the one or more metrics being a value which rates industry growth for a specified category identifier based on purchase behavior of the first device identifiers generating the first transaction data and purchase behavior of the one or more payment devices not included in the plurality of device profiles as compared to purchase behavior of the second device identifiers generating the third transaction data, [[the response data file and the data signal]] the data signal superimposed with the response data file being formatted according to a standard specified by the computing system for initiating one or more actions in the computing system, wherein the transmitting device is configured to electronically transmit by the data signal superimposed with the response data by selecting one of a plurality of different communication channels based on one or more of availability and congestion for transmitting.

Claim 12 (Currently Amended) The system of claim 11, wherein
the calculation module of the processing server [[is further configured to]] calculates, for each of the at least one merchant identifier, a campaign effectiveness value for the campaign based on a comparison of the at least one purchase behavior calculated for each category identifier for the respective at least one merchant identifier, the comparison producing at least one value representative of one or more differences between the set of category identifiers, and
the one or more metrics includes the calculated campaign effectiveness value.

Claim 15 (Currently Amended) The system of claim 11, further comprising:
s a plurality of merchant profiles, wherein each merchant profile includes a structured data set related to a merchant including at least [[a]] the merchant identifier and a merchant geographic location, wherein
the querying module of the processing server [[is further configured to]] executes a query on the merchant database to identify, for each of the at least one merchant identifier, a corresponding merchant profile that includes the respective merchant identifier, and
the correspondence between the associated geographic location included in a device profile and a merchant identifier is based on a correspondence between the associated geographic location and the merchant geographic location included in the merchant profile corresponding to the respective merchant identifier.

Claim 18 (Currently Amended) The system of claim 11, wherein
each device profile further includes one or more demographic characteristics of a set of demographic characteristics,
the at least one purchase behavior calculated for each category identifier of the set of category identifiers for each of the at least one merchant identifiers are calculated for each demographic characteristic of the set of demographic characteristics, and
the at least one purchase behavior is based on the first transaction data [[stored in one or more transaction data entries included in a corresponding device profile]] and the second transaction data, wherein the included one or more demographic characteristics include the respective demographic characteristic.

Claim 20 (Currently Amended) The system of claim 18, wherein
the calculation module of the processing server [[is further configured to]] calculates a campaign effectiveness value for the campaign based on a comparison, for each of the at least one merchant identifier and demographic characteristic, of a plurality of purchase behaviors, wherein each purchase behavior is [[the at least one purchase behavior]] calculated for each category identifier for the respective at least one merchant identifier and demographic characteristic, and 
the one or more metrics includes the calculated campaign effectiveness value.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, Examiner must interpret the claimed terms as found on pages 1-55 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.”  Id.  An exception to this rule is where “means for” language is used.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Boal (US 2014/0180826), Chater et al. (US 2016/0042388), and Adler (US 2002/0169658). 
The prior art of record discloses a conventional system and method for consumer identity resolution based on transaction data.
The prior art of record, however, does not teach at least these elements of claims 1 and 11:
storing, in a device database of a processing server, a plurality of device profiles, wherein each device profile includes a structured data set related to a computing device including at least a hashed device identifier, an associated geographic location, and a plurality of transaction data entries, each transaction data entry including data related to a payment transaction including at least, an account identifier, a transaction date, and transaction data;
receiving, by a receiving device of the processing server, a data signal superimposed with a data file from a computing system, wherein the data file includes data related to a current campaign including at least, a start date, an end date, at least one merchant identifier, and a plurality of first device identifiers involved in the current campaign, and, for each first device identifier, a category identifier of a set of category identifiers to which a respective first device identifier is applied;
generating, by a hashing module of the processing server, a hashed identifier for each of the plurality of first device identifiers included via application of a hashing algorithm to the respective first device identifier;
executing, by a querying module of the processing server, a query on the device database to identify, for each of the plurality of first device identifiers, a corresponding device profile where the included hashed device identifier corresponds to the hashed identifier generated for the respective first device identifier;
calculating, by a calculation module of the processing server, at least one purchase behavior for each category identifier of the set of category identifiers for each of the at least one merchant identifiers, each category identifier defining at least: one or more groups associated with the first device identifiers and second device identifiers; and whether each of the one or more groups is exposed to the current campaign, the at least one purchase behavior including at least one or more of: average transaction spend, transaction frequency, and number of transactions, wherein each purchase behavior is based on at least:
first transaction data obtained from one or more first transaction data entries associated with one or more computing devices included in the plurality of device profiles, the one or more first transaction data entries include an account identifier of a respective first device profile and a first transaction date between the start date and end date of the current campaign included in each corresponding device profile identified for device identifiers of the plurality of first device identifiers where the first device identifier is associated with the respective category identifier, and the account identifier associated with a respective device profile, and where the corresponding device profile includes an associated geographic location corresponding to the respective merchant identifier;
second transaction data obtained from one or more second transaction data entries associated with one or more payment devices not included in the plurality of device profiles, the one or more second transaction data entries including the account identifier of a respective second device profile and a second transaction date between the start date and end date of the current campaign included in each corresponding device profile identified for device identifiers of the plurality of first device identifiers, and the one or more second transaction data entries also include the account identifier of the respective second device profile; and
third transaction data obtained from one or more third transaction data entries associated with the one or more payment devices not included in the plurality of device profiles, the one or more third transaction data entries including a third transaction date between the start date and end date of the current campaign, which are included in each corresponding device profile identified for device identifiers of a plurality of second device identifiers; and
electronically transmitting, by a transmitting device of the processing server, a data signal superimposed with a response data file associated with the current campaign to the computing system, wherein the response data file includes: the at least one purchase behavior calculated for each category identifier for each of the at least one merchant identifiers, and one or more metrics based on the at least one purchase behavior calculated for each category identifier for each of the at least one merchant identifiers, at least one of the one or more metrics being a value which rates industry growth for a specified 

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally a response data file does not include rates of industry growth for a specified category identifier based on various purchase behavior. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621